Appeal by defendant from a judgment of the Supreme Court, Queens County, entered June 16, 1964 upon his plea of guilty, convicting him of operation of a motor vehicle while intoxicated, as a misdemeanor, and sentencing him to a workhouse term of 6 months. Judgment modified on the law and the facts by suspending execution of the sentence imposed and placing defendant on probation for one year, on the following conditions: (a) that defendant shall submit to psychiatric or related treatment or shall otherwise demonstrate to the Probation Department that he is attempting, in good faith, to deal with the behavior problem which led to the conviction at bar; and (b) that defendant shall not operate a motor vehicle. In our opinion, under all the circumstances, the sentence imposed upon this defendant was excessive. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.